Citation Nr: 1431952	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-18 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson



INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968, including a tour in Vietnam.  He died in August 2007.  The appellant is his former spouse, who filed this appeal on behalf of two of his children, V.H. and J .H.  She appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for the cause of the Veteran's death (one basis for Dependency and Indemnity Compensation (DIC) benefits).

The appellant initially requested a hearing before the Board, but in a July 2011 statement withdrew her hearing request.  38 C.F.R. § 20.704(e) (2013).

The Board remanded this claim in October 2012 for further development.  Specifically, the Board sought to obtain all outstanding VA treatment records and medical opinions regarding the cause of the Veteran's cause of death, especially in terms of whether it was the result of disability related to his military service.  All outstanding records were obtained and associated with the claims file for consideration, and the VA medical opinions provided are wholly adequate, as the examiner specifically addressed whether the Veteran's service-connected disabilities either caused or contributed substantially or materially to his death or, alternatively, whether his terminal colon cancer had incepted during his military service or within a year of his discharge.  Thus, at the very least there was substantial compliance with these remand directives, allowing the Board to proceed with its adjudication of this claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


Also in its October 2012 remand, the Board referred a claim of entitlement to compensation under 38 U.S.C.A. § 1151 based on the Veteran's treatment at a VA medical facility.  It does not appear, however, that, as the Agency of Original Jurisdiction (AOJ), the RO has begun the process of developing and considering this additional claim.  Therefore, the Board is again referring this claim to the RO for all appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The Veteran died in August 2007 from colon cancer with metastatic lesion.

2.  At the time of his death, service connection was in effect for diabetes mellitus and peripheral neuropathy of both upper and lower extremities as a complication of the diabetes.

3.  There is no probative (competent and credible) evidence indicating his 
service-connected disabilities had any role in his death; nor is there evidence that his presumed exposure to Agent Orange in Vietnam was related to his ultimately terminal colon cancer.


CONCLUSION OF LAW

A disability incurred or aggravated in service or that may be presumed to have been incurred in service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

In cases involving a claim for DIC, so including for service connection for cause of death, this VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

This duty to notify was satisfied by way of a November 2008 letter to the appellant addressing all of these criteria discussed in Hupp. 

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim.  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).  

As already alluded to, to this end the Board remanded this claim for a VA medical opinion regarding the circumstances surrounding the Veteran's death, and this opinion was provided in November 2012.  As requested, the opinion addressed whether the Veteran's terminal colon cancer was attributable to his service-connected diabetes mellitus and associated upper and lower extremity peripheral neuropathy.  Alternatively, the opinion addressed whether the terminal colon cancer was directly related to his service, including as a result of exposure to Agent Orange in Vietnam.  The opinions are supported by a well-reasoned and detailed explanation and, thus, are wholly adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) and D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The appellant's representative argued in his February 2014 Informal Hearing Presentation (IHP) that another opinion is needed to also consider whether the Veteran's cancer incepted in an area of the body other than the colon.  However, the Board concludes that this additional comment is unnecessary, as there  is no suggestion in the medical and other evidence in the claims file tending to substantiate this possibility.  The Board accordingly concludes that another opinion would amount to a "fishing expedition" of sorts and unnecessarily delay a decision in this appeal and amount to a waste of the expenditure of scarce VA resources.  Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands or referrals that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).


Furthermore, the VA examiner who provided the November 2012 opinions did not suggest the terminal colon cancer had metastasized from another primary site.  Thus, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.  And, so, with no additional notice or assistance required, the Board may proceed to addressing the merits of this appeal.

II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic ("Virtual VA") file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the claimant or obtained on her behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Merits of the Claim

The appellant, the Veteran's former spouse, filed this claim on behalf of V.H. and J .H. (two of the Veteran's children).  Some of the communications during this appeal also have been submitted by V.H., who is now an adult, as is J.H.

The law provides DIC for children of a Veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310.  The surviving spouse is first in line to receive DIC benefits, assuming the spouse qualifies as a surviving spouse for VA benefits purposes.  If the surviving spouse does not qualify, or if the surviving spouse has not filed a claim, or if there is no surviving spouse, a qualifying surviving child 

of the deceased Veteran is next in line to receive DIC payments, if awarded.  38 C.F.R. §§ 3.5, 3.152.  It does not appear there is a surviving spouse, only instead a former spouse, and it appears the Veteran's children qualify as surviving children.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.

During his lifetime, the Veteran's adjudicated service-connected disabilities were Type II Diabetes Mellitus and peripheral neuropathy of both of his upper and lower extremities associated with the diabetes, so a complication of it.  His death certificate shows he died in August 2007 from colon cancer with metastatic lesion.

The appellant and V.H. essentially contend the terminal cancer was caused by exposure to Agent Orange during the Veteran's military service in Vietnam.  As part of this contention, their representative has suggested the possibility that the Veteran's cancer originated in an organ other than his colon, which would potentially make the Agent Orange presumption applicable.  

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

Service connection is granted for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1111, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it is presumed he was exposed to herbicides if he served in Vietnam between January 9, 1962, and May 7, 1975 (the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  However, a layperson is incompetent to a provide probative opinion on more complex medical questions, as is the case here regarding the etiology of what turned out to be ultimately fatal colon cancer.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).


Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In rendering a decision on appeal the Board must also analyze the credibility of evidence, which, when combined with its competency, together determine its ultimate probative value.  The Board must account for the evidence that it finds to be persuasive or unpersuasive and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Here, records confirm the Veteran served in Vietnam during the Vietnam era, so it is presumed he was exposed to herbicides (Agent Orange) while there.

The diseases presumptively associated with Agent Orange exposure include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2013).

However, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010). 

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran's death certificate and other VA records on file reflect that he died at the VA Medical Center (VAMC) in Topeka, Kansas, after being hospitalized there for over a month from July into August 2007.  There is no disputing that colon cancer with metastatic lesion was the primary cause of his death.  No other causes of death are listed on his death certificate.  But colon cancer is not a condition that is entitled to presumptive service connection based on herbicide exposure under 38 C.F.R. § 3.309(e).  But just because a claimant is not entitled to presumptive service connection based on exposure to herbicides does not preclude them from establishing entitlement to service connection, instead, with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App. 164, 167 (1999).  Indeed, in McCartt, the Court made clear that the procedures discussed in Combee, which, in actuality, involved exposure to radiation, are nonetheless applicable in cases involving exposure to Agent Orange.

Partly for this reason, the Veteran's claims file was sent to a VA examiner for a medical opinion regarding the etiology of his fatal colon cancer.  The opinion was provided in November 2012.  The examiner indicated that the claims file, including the recently-added VA treatment records, was reviewed.  The examiner first opined that the Veteran's terminal colon carcinoma was less likely than not (less than 50 percent probability) incurred in or caused by his service-connected disabilities.  The examiner reasoned that there was no causal connection between the service-connected diabetes mellitus and the associated upper and lower extremity peripheral neuropathy with the terminal colon cancer.  The examiner explained that these conditions do not cause cancer and therefore did not substantially or materially contribute to cause death in this case.  He further indicated that he had reviewed current medical literature, but this failed to provide credible medical evidence of any causal relationship between the service-connected disabilities and the terminal colon cancer.  The examiner also concluded the service-connected disabilities did not aid or lend assistance to the production of death, as the cancer was widely metastatic carcinoma at the time of the initial diagnosis, whereas there was no service-connected condition affecting any vital organ or that had a debilitating effect rendering the Veteran less capable of resisting the effects of other diseases like colon cancer.  The examiner specifically cited the fact that the Veteran's diabetes mellitus management was demonstrated by him achieving the VA's acceptable Hemoglobin A1C goal from August 2006 until the terminal event, meaning his death.  Finally, the examiner pointed out that the survival rate of the Veteran's highly aggressive variant of colon cancer with extensive lymphatic metastases was poor and that he had received excellent care to prolong his life as much as was possible faced with the circumstances.  

The examiner further opined that it was unlikely that the Veteran's terminal colon cancer with metastatic lesions had incepted during his military service, within one year of his discharge, or was otherwise related to any disease, injury, or event in service, including his presumed exposure to herbicides in Vietnam.  The examiner observed there was no causal or temporal nexus between the Agent Orange exposure and the colon malignancy that was first diagnosed in February 2007, over 35 years after the Veteran's separation from service.


As the only competent and credible medical evidence regarding the etiology of the Veteran's terminal colon cancer denied any relationship between his death from this condition and his service-connected disabilities and, alternatively, denied any relationship directly between his service and the terminal cancer, the Board must deny this cause-of-death claim.  While the appellant and her representative, as well as the children (now adults), have stated their belief regarding the possibility of the cancer having originated elsewhere, in another part of the Veteran's body, there is no competent and credible medical or other evidence tending to support this notion.  And as lay people, they are not competent to provide probative opinion concerning the complex inquiry into the etiology and primary site of the Veteran's colon cancer.  See Woehlaert, 21 Vet. App. 456 (2007).  The fact remains that, in the entirety of his relevant VA treatment records, he was diagnosed with colon cancer and not cancer of a different organ or bodily system that would avail him to the herbicide presumption.  The November 2012 VA examiner reviewed all of the treatment records, including those detailing the Veteran's initial diagnosis of Stage IV colon cancer in February 2007, and rendered competent, well-reasoned opinions as to why the colon cancer was unrelated to his service, including by way of his service-connected disabilities or to Agent Orange exposure in Vietnam.  The opinions were based on reasonable medical principles that are supported by the evidentiary record and, as importantly, contained discussion of the underlying rationale, which is where most of the probative value is derived, not from mere review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file).

The Board certainly sympathizes with the appellant's and her children's loss; however, the Board places the most weight on the opinions of the November 2012 VA examiner.  As such, the preponderance of the evidence is against her claim and the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Therefore, her appeal must be denied.


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


